Title: Notes on a Conversation with Robert R. Livingston, [on or after 4 June 1801]
From: Jefferson, Thomas
To: 


               
                  [on or after 4 June 1801]
               
               Connecticut
               Chr. Livingston thinks it will be advantageous to make a general sweep in Connectt.
               the people are governed 1. by their clergy 2. by their interest. the clergy irreclaimable. the only remaining motive therefore should be brought over to the Republican side as a counterpoise.
               they were federals from interest. they are avaricious, & venal, looking always for gain.
            